Citation Nr: 0032683	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  98-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from November March 
1968 to March 1972; prior, unverified service of less than 3 
months was reported on the DD 214.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

In September 1999, the Board remanded this matter to the RO 
for further development to include the adjudication of a 
claim of entitlement to a total rating due to individual 
unemployability due to service-connected disability.  The RO 
denied a claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  This issue will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained, and VA has 
complied with its duty to assist in the development of the 
record.  

2.  The veteran's service-connected low back disability is 
manifested by chronic pain and limitation of motion of the 
lumbar spine with pain.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for a low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background and Development

Service medical records reflect that the veteran was treated 
on a number of occasions for chronic low back pain; he was 
reported to be asymptomatic at separation.  

In May 1977, the RO granted service connection for 
lumbosacral strain and assigned a 10 percent disability 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  That evaluation became effective in March 1977.  

At the time of VA examination in March 1982, the veteran 
complained of intermittent low back pain, attributed by the 
examiner to mechanical factors.  It was noted that there was 
minimal tenderness and the X-ray study was essentially 
normal.  The veteran's symptoms were reported to have been 
exacerbated 2 years earlier after he lifted a television set.  

Received in September 1997, the veteran filed an informal 
claim for an increased rating for his service-connected back 
disability.  

In support thereof, private treatment records dated from 1994 
to 1997 were submitted.  These records reflect that the 
veteran underwent chiropractic therapy for discomforts 
including his service-connected back disability.  The veteran 
complained of low back pain, off and on, worse with lifting.  
Few objective findings were recorded by the chiropractor.  

In September 1997, a VA examination was conducted. It was 
noted that the veteran had not worked since December 1996 
because of symptoms associated with his low back.  The 
veteran was a furniture salesperson.  The examiner noted a 
history of an injury to the thoracic spine.  The veteran 
complained of chronic low back pain and denied experiencing 
any radiation to the extremities.  He reported that 
chiropractic therapy helped in the past, but not currently.  
He indicated that an injection had not alleviated his pain.  
The veteran reported taking Ultram three times per day.  

On physical examination, the veteran was described as being 
quite large with a protuberant abdomen.  Forward flexion of 
the lumbar spine was to 55 degrees as measured at the L-1 
area of the lumbar spine with 25 degrees of flexion to the 
sacrum.  The examiner indicated that true forward flexion was 
to 30 degrees.  Back extension was to 10 degrees.  Bilateral 
lateral bending was to 10 degrees.  All ranges of motion were 
accompanied by low back pain.  Axial compression did not 
result in spinal symptomatology.  Palpation of the lumbar 
spine revealed tenderness over all lumbar paravertebral 
muscles to include the sacroiliac joints.  Ranges of motion 
both seated and standing were consistent; the veteran could 
reach the mid tibias.  Muscle strength was unremarkable.  The 
examiner observed that the veteran's symptoms increased with 
strength testing on the right lower extremity. There were no 
radiating symptoms.  The patella and Achilles reflexes were 
symmetrically reactive.  There was no measurable atrophy.  
The veteran performed straight leg raises to 85 degrees in 
the seated position and to 40 degrees in the supine position 
with symptoms in the low back.  The diagnoses were 
symptomatic arthrofibrosis of the lumbar spine, degenerative 
joint disease of the lumbar spine, and rule out disc 
pathology and/or spinal stenosis.  The examiner commented 
that the veteran had functional weakness.  

A computed tomography (CT) of the lumbar spine dated in 
October 1997 revealed degenerative joint disease of the 
lumbar spine at L2, L3, L4, and L5 areas of the spine.  There 
was bilateral facet arthropathy from L2 to S1, a small 
bulging disk at L3-L4, and a huge bulging disc at L4-L5.  
There was no central stenosis or lateral stenosis or disc 
herniation.  

The record includes VA treatment records spanning from 1992 
to 1999 which show that the veteran was seen and treated for 
chronic low back pain, among other things.  In September 
1992, the veteran was hospitalized.  It was noted that the 
veteran was an auctioneer and that he had fallen off his 
platform that same month.  The veteran struck the back of his 
head and complained of slight midback pain where he 
reportedly fell back into a chair.  On physical examination, 
there was no costovertebral angle or spinal tenderness.  The 
extremities revealed no evidence of cyanosis, clubbing, or 
edema.  A neurological evaluation dated in November 1998 
revealed that there was no atrophy or weakness in the lower 
extremity muscles.  Stretch reflexes showed normal knee and 
ankle jerk on both sides.  

VA records dated in May 1999 reflect that an injection of 
trigger points resulted in 50 percent relief of pain.  A July 
1999 consultation report showed complaints of increased back 
pain on the right side radiating down to the right thigh and 
leg posteriorly.  The veteran reported that the pain was more 
severe in the morning making it difficult for him to get out 
of bed.  He characterized the pain as being 10/10.  The 
veteran reported some relief with ice.  It was noted that the 
veteran occasionally performed two low back exercises.  He 
stated that a trigger point injection provided no relief.  A 
physical examination revealed, in pertinent part, that the 
veteran had a protuberant abdomen and a lordotic curve.  His 
gait was described as non-deviating.  There was no trunk 
bending; trunk bending was 75 percent of normal with pain.  
Lower extremity strength was good, and sensation was intact.  
Straight leg raising was to 90 degrees in the sitting 
position.  The veteran complained of low back pain with the 
straight leg raises.  The assessment was chronic low back 
pain.  The examiner noted that the veteran had been employed 
as a furniture distributor that involved lifting heavy 
furniture.  The examiner commented that the veteran was able 
to perform back exercises.  The veteran demonstrated slight 
tenderness of lower lumbar spine and paraspinal muscles.  

In October 1999, the veteran claimed that a TENS unit had 
alleviated some of his low back pain and that he was able to 
assist his spouse with household chores.  Trunk mobility was 
75 percent of normal, and straight leg raises were to 90 
degrees in the sitting position.  There was no sciatic nerve 
tension.  There was good strength of the bilateral lower 
extremities.  The veteran's gait was nonantalgic.  The 
assessment was chronic low back pain.

When examined by VA in December 1999, the veteran reported 
that the back pain was located in the lower back midline and 
that the pain was worse in the morning accompanied by 
stiffness.  The pain was chronic.  Because of the pain, the 
veteran indicated that he was limited to sitting for about an 
hour before feeling pain.  He claimed that his pain was 
aggravated by prolonged standing, bending, stooping and 
lifting.  Mopping the floor and running a vacuum cleaner were 
uncomfortable.  The veteran stated that he was able to engage 
in required activities, but found it painful to perform them.  
It was noted that the veteran had been employed as an 
auctioneer, that the prolonged standing and lifting of 
objects aggravated his back, that he resigned from that 
position in 1997, and that he had not been employed since 
that time.  The veteran's current treatment plan consisted of 
a back support brace, a TENS unit, Percocet up to 3 or 4 per 
day, Tylenol, weight loss, and increased activity for the 
purpose of accomplishing the weight loss.  

On physical examination, the veteran stood erect.  His gait 
was well coordinated.  The examiner observed that the veteran 
had a protuberant abdomen and weighed 248 pounds.  Forward 
flexion of the lumbosacral spine was to 40 degrees, back 
extension to 20 degrees.  Right bending was to 20 degrees, 
and left bending to 15 degrees.  The veteran reported pain at 
the end of ranges of motion particularly when rising from 
forward bending.  Straight leg raising on the right was to 60 
degrees on the left to 55 degrees.  When raising the leg on 
the left, the veteran complained of low back pain at the end 
of the range.  There was no lower extremity radiation of 
pain.  The examiner concluded that the clinical findings 
indicated that there was negative straight leg raising test.  
The Faber test and hip flexion was to 100 degrees with low 
back pain.  Hip rotation and knee motion were satisfactory 
without complaints of pain.  Patellar reflexes were trace on 
the right and left.  The Achilles reflexes were plus 1 on the 
right and left.  There was no motor weakness or sensory 
deficit in the lower extremities.  The examiner observed that 
the veteran demonstrated limitation of motion with pain 
consistent with the examination findings when changing 
positions to remove and put on his pants and shoes.  
The examiner indicated that he reviewed the veteran's claims 
file.  The diagnostic impressions were degenerative joint and 
disk disease, multiple levels of lumbosacral spine and 
chronic lumbosacral strain.  

As to functional loss due to pain, the examiner recorded that 
the veteran had significant restriction in prolonged 
standing, walking and sitting and significant restriction in 
bending and lifting.  The examiner added that the veteran's 
current back disability was responsible for significant 
restriction in motion, strength, endurance, and speed of 
activity due to pain from the underlying diagnoses.  It was 
further noted that the veteran's back disability was not 
responsible for incoordination.  The examiner noted that the 
veteran's complaints of pain were supported by the CT scan 
findings and his behavior during the examination.  As to 
employability, the examiner stated that the veteran's ability 
to work was limited by his back disability and that he would 
be limited to sedentary to light duty type of work with no 
bending or lifting and no prolonged sitting, walking or 
standing.  

In a rating action dated in February 2000, the RO increased 
the veteran's service-connected back disability to 40 
percent.  That evaluation became effective in September 1997.  

II.  Increased Rating

With respect to the issue of increased rating for the low 
back disorder, the Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.  
(See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (to be codified at 38 U.S.C. § 5100, et 
seq.), which substantially revised certain statutory 
provisions regarding the assistance that VA must provide to 
claimants for VA benefits and the notice that VA must provide 
to claimants as to the type of evidence that is necessary to 
substantiate his claim.)

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected back disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2000).  

In evaluating the severity of the veteran's service-connected 
low back disability, the Board must consider all pertinent 
diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and application of 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The veteran's service-connected back disability is evaluated 
pursuant to Diagnostic Codes 5293 to 5295. 

Under Diagnostic Code (DC) 5292, 40 percent disability 
evaluation is provided for severe limitation of motion of the 
lumbar spine.   

Under Diagnostic Code 5293, a 40 percent disability 
evaluation is warranted for severe intervertebral disc 
syndrome manifested by recurring attacks of symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with intermittent relief.  A 60 percent disability evaluation 
is assigned for pronounced intervertebral syndrome manifested 
by persistent symptoms with little intermittent relief.  

Under DC 5295, a 40 percent disability evaluation is assigned 
for severe lumbosacral strain manifested by listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of motion of forward bending in standing position, 
loss of lateral motion with osteo-arthritis changes, or 
narrowing or irregularity of joint space, or some of above 
with abnormal mobility on forced motion.  

The Board has carefully reviewed the record and finds that 
the evidence does not support the assignment of a higher 
disability evaluation for the veteran's service-connected 
back disability.  In reaching this determination, the Board 
notes that the veteran has a significant history of low back 
pain.  As established by current VA examination and treatment 
records, the veteran's service-connected back disability is 
manifested limitation of motion of the lumbar spine with 
accompanying pain.  In addition, July and December 1999 
medical provide that the veteran experienced back pain when 
performing straight leg raises.  The Board finds that such 
pathology is adequately contemplated by his currently 
assigned 40 percent disability evaluation.  Diagnostic Codes 
5292 and 5295.  The Board notes that 40 percent is the 
maximum evaluation under that schedular rating for diagnostic 
codes 5292 and 5295.  

Moreover, the veteran does not meet the criteria for the 
assignment of a higher disability evaluation pursuant to DC 
5293.  The majority of the medical evidence is negative for 
neurological pathology associated with the veteran's service-
connected back disability.  The Board notes that the veteran 
has also been diagnosed as having degenerative joint and disk 
disease, disabilities for which service connection has not 
formally be accorded, and which very well may be due to 
intervening injuries to the low back and a long industrial 
history of lifting of heavy furniture, both documented in the 
records.  However, the medical evidence does not provide a 
distinction between the symptoms and pathology associated 
with the disc disease and the veteran's service-connected 
chronic lumbosacral strain and, resolving doubt in the 
veteran's favor, the RO has determined that such symptoms 
cannot be so distinguished.  

From 1997 to 1999, the veteran indicated that he did not 
experience any radiation to the extremities.  Furthermore, 
there was no clinical evidence of neurologic weakness.  The 
veteran's gait has been reported as nonantalic and muscle 
strength has been unremarkable.  The Board recognizes that 
the veteran complained of increased back pain and radiation 
extending from the right thigh to the leg when seen at an 
outpatient clinic in July 1999.  However, on physical 
examination, strength of the lower extremity was good, and 
sensation was intact.  Moreover subsequent medical records 
reflect that there was no sciatic nerve tension.  Therefore, 
in the absence of pronounced intervertebral syndrome, the 
veteran does not entitled to a higher disability evaluation.  
Moreover, the evidence does not show that the pathology 
associated with the veteran's disability evaluation more 
nearly approximates the criteria for the next highest 
disability evaluation.  38 C.F.R. § 4.7.  

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  In this regard, the evidence clearly shows 
that the veteran has a significant amount of functional loss 
due to pain.  As noted by the VA examiner in December 1999 
the veteran is restricted from prolonged standing, walking, 
sitting, bending, and lifting.  He also has limitations in 
motion, strength, endurance, and speed of activity.  The 
Board recognizes that the veteran demonstrated pain on motion 
when trying to dress and undress himself in 1999.  The 
evidence shows, however, the veteran's gait is well 
coordinated and that he able to stand erect.  The 40 percent 
rating that he is assigned represents severe limitation of 
motion of the lumbar spine and is the highest rating that can 
be assigned under the schedule for such impairment.  While 
the veteran does have severe functional impairment due to 
pain, the Board is of the view that this impairment is 
encompassed by the currently assigned 40 percent disability 
evaluation.  

The Board would point out that the rating schedule contains 
other diagnostic codes relative to impairment of the back.  
However, in the absence of evidence of a fracture of the 
vertebra (DC 5285) and ankylosis of the spine (DC 5286 and 
5289), those diagnostic codes are not for application in the 
instant case and do not provide a basis for assignment of a 
greater than 40 percent evaluation.

For all the foregoing reasons, the claim for a higher 
evaluation for the veteran's service-connected disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55057 (1991).  


ORDER

An increased rating for a low back disability is denied.  


REMAND

Also developed for appellate review was a claim for a total 
rating due to individual unemployability by reason of service 
connected disability (TDIU).  In accordance with the Board's 
prior REMAND, this issue was adjudicated by the RO in May 
2000 and a statement of the case was provided to the veteran 
and his attorney in June 2000.  At that time, they were 
advised of the need to perfect the appeal of this issue by 
timely filing a substantive appeal.  

38 U.S.C.A. § 7105 (West 1991) and 38 C.F.R. § 20.202 (2000) 
provide that the substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed.  Further, the Board may dismiss any appeal 
which fails to allege specific error of fact or law.  

Review of VA Form 9, filed in June 2000 by the veteran's 
attorney, contains no specific argument, or claim of error of 
fact or law, relating to the denial of the TDIU claim, other 
than an assertion that VA failed in its duty to assist, which 
will be addressed below.  However, in this case, the period 
for filing a timely, adequate substantive appeal has not yet 
expired.  See 38 C.F.R. § 20.302 (b) (2000).  The veteran and 
his attorney are herein placed on notice of the need to 
timely file an adequate substantive appeal.  

Although it was contended on VA Form 9 that VA failed to 
fulfill its duty to assist the veteran in his claim, and to 
apply relevant law and regulations, no specific argument 
relating to same was made.  There was no identification of 
any treatment source, medical record, or other evidence which 
had not been secured by VA.  Nor did the attorney identify 
any law or regulation which should have been applied in this 
case.  In order to ensure that VA complies with the duty to 
assist provisions set forth in the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, the Board will afford the 
veteran the chance to make further argument and identify 
sources of information relating to his claim for a TDIU, so 
that such may be associated with his claims file before an 
appellate decision is entered.  

The veteran has reported that his disability had affected 
full time employment as of September 1996, that he last 
worked full time in September 1996, and that he had become 
too disabled to work in September 1998.  He indicated that 
his occupation in November 1996 had been as a sales manager 
for a furniture company and that he has been denied positions 
as an auctioneer because of his back disability.  

The record includes a statement dated in February 2000 of the 
veteran's former general manager.  Therein, it is indicated 
that the veteran was employed as furniture sales manager, 
that the veteran had problems carrying and loading furniture, 
and that an extra employee had to be on duty to perform the 
veteran's sales.  It was not noted that the veteran was 
terminated because he missed 30 to 34 days in two years for 
back pain.  

In early 2000, the veteran reported that he was not in 
receipt of Social Security benefits.  Up-to-date information 
should be secured in this regard, as well as any indication 
of whether the veteran filed a workers' compensation claim 
against his employer, inasmuch as his job involved lifting of 
furniture, and he has reported leaving the job because his 
back prevented him from doing such.  

Accordingly, the claim is REMANDED for the following actions:

1.  The veteran, through his attorney, 
should be asked to identify all sources 
of treatment, VA or private, for his 
service-connected low back strain, so 
that all records not previously submitted 
may be assembled.  

2.  It should be determined whether the 
veteran is in receipt of Social Security 
disability benefits, or any other type of 
disability benefit and, if so, the 
medical records on which such award was 
based should be obtained for the record.

3.  The veteran should be asked whether 
he ever filed a claim for workers' 
compensation benefits on account of his 
low back, or whether he ever filed or was 
awarded insurance benefits due to injury 
to the low back.  If the answer is in the 
affirmative, the underlying medical 
records should be secured for inclusion 
in the claims folder.  

4.  The veteran should be afforded a 
social and industrial survey by a VA 
social worker, so that his day to day 
activities and employment history can be 
adequately assessed.  If such cannot be 
undertaken, the veteran should be asked 
to provide a detailed summary of his job 
history since service, reflecting his 
occupational duties therein, and describe 
his day to day activity level.  

5.  The veteran's attorney should be 
invited to identify any other evidence 
sources which would be relevant to the 
claim for TDIU, and the RO should ensure 
that such records are obtained.  

6.  In the event the development 
undertaken above suggests the need for 
further VA examination, the RO should 
take steps to ensure that one is 
provided.  The examiner should fully 
describe the symptoms directly 
attributable to the veteran's low back 
disorder, low back strain/sprain, and, to 
the extent possible, distinguish them 
from non-related back disability.  Any 
testing deemed necessary should be 
obtained. 

7.  The veteran and his attorney should 
be given the opportunity to make further 
argument respecting the claim for TDIU, 
identifying errors of fact or law in the 
RO's denial of this claim.  

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

9.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Veterans Law Judge
Board of Veterans' Appeals


 

